DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

“…receiving a plurality of bins, wherein: 
the plurality of bins includes context coded bins and bypass bins; 
a first bin of the plurality of bins is encoded in a first bin-plane; 
a second bin of the plurality of bins is encoded in a second bin-plane; and 
a third bin and a fourth bin of the plurality of bins are encoded in a third bin-plane;
grouping the plurality of bins into a first set of bins in a first partition and a second set of bins in a second partition, wherein: 
each of the first set of bins are the context coded bins;
each of the second set of bins are the bypass bins;
the first set of bins includes the first bin and the second bin; and
the second set of bins includes the third bin and the fourth bin;…”
	The above features sets the claimed invention apart from the closest prior art of record (Sze et al. (US 2011/0001643 A1)) by proposing a novel approach to ordering syntax elements for parallel context processing techniques for high coding efficiency entropy coding. This approach places context grouped bins in partitions that can be coded in parallel with other bins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 4-5 of the remarks, filed 06/06/2022, with respect to the rejection of claims 1 and 3 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425